isn-it
                                ELECTRONIC RECORD




COA # 14-13-00144-CR                                            OFFENSE: Murder


STYLE: Hermilo Moralez v The State of Texas                     COUNTY: Brazoria


COA DISPOSITION: Affirmed                                       TRIAL COURT: 300th District Court



DATE: November 4, 2014    Publish: Yes                         TC CASE #:63639




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Hermilo Moralez v The State of Texas


CCA#


     APPZLLANT^S
FOR DISCRETIONARY REVIEW IN CCA IS:
                                    Petition   CCA Disposition:
                                               DATE:
                                                                      IfU-W
         fe/L>iec/                             JUDGE:

DATE:     F*i>.     2*~     lOtf-              SIGNED:                       PC:

JUDGE:     /^                                  PUBLISH:                      DNP:




                                                                                    MOTION FOR


                                                       FOR REHEARINGi IN CCA IS:


                                                    JUDGE:


                                                                            ELECTRONIC RECORD